NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAJESH VARMA; MAHIMA VARMA,                     No. 19-56336

                Plaintiffs-Appellants,          D.C. No. 5:18-cv-01038-JGB-SP

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Rajesh Varma and Mahima Varma appeal pro se from the district court’s

post-judgment order denying plaintiffs’ motion for reconsideration of the district

court’s judgment dismissing plaintiffs’ diversity action arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying plaintiffs’ post-

judgment motion for reconsideration because plaintiffs failed to demonstrate any

grounds for relief. See Fed. R. Civ. P. 60(b)(3); Casey v. Albertson’s Inc., 362

F.3d 1254, 1257, 1260 (9th Cir. 2004) (to prevail under Rule 60(b)(3), the “moving

party must prove by clear and convincing evidence” that judgment was obtained

through fraud, misrepresentation, or other misconduct that was not “discoverable

by due diligence before or during the proceedings” (citation and internal quotation

marks omitted)).

      We do not consider plaintiffs’ contentions regarding the underlying

judgment because plaintiffs failed to file a timely notice of appeal as to the

judgment. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal must be filed within 30

days of judgment). Because plaintiffs’ motions for relief under Rule 60 were filed

more than 28 days after the entry of judgment, they did not toll the time to file a

notice of appeal. See Fed. R. App. P. 4(a)(4)(A)(vi).

      AFFIRMED.




                                          2                                      19-56336